           Case 1:20-cv-00767-RP Document 33 Filed 07/27/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

DR. THOMAS HUBBARD, PhD.                            §
  Plaintiff,                                        §
                                                    §
v.                                                  §               CA NO. 1:20-cv-00767-RP
                                                    §
SARAH ALLEN BLAKEMORE; and                          §               JURY DEMANDED
JOHN DOES 1 – 10,                                   §
  Defendants.                                       §

                   Defendant Sarah Allen Blakemore’s Response to
                     Plaintiff’s Motion to Dismiss with Prejudice
        Sarah Allen Blakemore (“Defendant” or “Blakemore”) files this Response to Plaintiff’s

Motion to Dismiss with Prejudice. Blakemore would respectfully show the court as follows:

     1. The claims brought by Plaintiff Thomas Hubbard (“Plaintiff” or “Hubbard”) should be

dismissed for the reasons set forth in Blakemore’s pending Motion for Summary Judgment and

not because Hubbard is done with this lawsuit now that it has served his purposes as a bargaining

tool in negotiations with the University of Texas (the “University.”) As will be detailed in the

Motion for Sanctions Blakemore is preparing to serve on Hubbard, he began pressing the

University to pay him an exorbitant sum to take an “early retirement” over a decade ago in

exchange for his agreement not to file any lawsuits against it. That gambit did not pay off, but

Hubbard has now achieved success by agreeing to drop the frivolous lawsuits he brought against

Blakemore and two other University students in exchange for payment of $700,000 by the

University in an unrelated lawsuit.

     2. Hubbard initiated this lawsuit for an improper purpose and should be sanctioned for his

abuse of the federal court system before this lawsuit is dismissed. The Court may issue appropriate

sanctions under Rule 11 and/or under its own inherent power. Under Rule 11, Hubbard is to be
          Case 1:20-cv-00767-RP Document 33 Filed 07/27/21 Page 2 of 3




afforded an opportunity to withdraw or correct his baseless claims before the Motion for Sanctions

is filed and Blakemore will provide Hubbard with that opportunity, although he has made clear

that he has no intention to even consider acknowledging his mistake in filing this lawsuit.

   3. On the contrary, Hubbard has declared himself a “prevailing party” by “having received a

large settlement [from the University] to dismiss his claims against Blakemore.” Crowing about

success he never achieved in this lawsuit is not commensurate with the Rule 11 requirement that

a party withdraw or correct their pleadings to take advantage of the safe harbor provisions of that

statute. Hubbard’s decision to seek dismissal as a requirement for obtaining payment from the

University should not be deemed a “withdrawal” of his claims for purposes of Rule 11, but even

if it is considered as compliant with Rule 11, the Court still retains the authority to sanction

Hubbard under its inherent power.

   4. Hubbard not only filed this lawsuit against Blakemore for an improper purpose, his claims

are also meritless, and he has acknowledged that he had no evidentiary basis for alleging that

Blakemore initiated and instigated an attack on his house, as was asserted in his complaint. Each

of these points will be addressed in Blakemore’s Motion for Sanctions. Blakemore respectfully

requests the Court refrain from dismissing this lawsuit until such time as the Motion for Sanctions

can be heard and considered.

                                             Respectfully Submitted,

                                             HOOVER SLOVACEK LLP

                                             By: //s// Colin L. Guy
                                                     Colin L. Guy
                                                     Texas State Bar No. 24083118
                                                     Galleria Tower II
                                                     5051 Westheimer, Suite 1200
                                                     Houston, Texas 77056
                                                     Tel: (713) 977-8686
                                                     Fax: (713) 977-5395
                                                     Email: guy@hooverslovacek.com
                                                                                              Page | 2
          Case 1:20-cv-00767-RP Document 33 Filed 07/27/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of July 2021, a true and correct copy has been served
by electronic service on the following attorneys, pursuant to the Federal Rules of Civil Procedure.

Joseph D. Sibley
State Bar No. 24047203
sibley@camarasibley.com
Camara & Sibley LLP
1108 Lavaca St.
Suite 110263
Austin, TX 78701
Telephone: (713) 966-6789
Fax: (713) 583-1131

ATTORNEY FOR PLAINTIFF

                                                     By: //s// Colin L. Guy
                                                             Colin L. Guy




                                                                                             Page | 3
